DETAILED ACTION
Responsive to the Applicant reply filed on 05/16/2022, Applicant’s amendments to claims have been entered and respective arguments carefully considered and responded in the following.  Claims 26, 28-33, 35-40, and 42-45 are pending with claims 26, 33, and 40 being in independent form.  Claims 27, 34, and 41 are cancelled by the amendment as filed on 05/16/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The claim amendments and remarks filed by the Applicant on 05/16/2022, have been carefully considered and are responded in the following.
In response to the Applicant arguments, page(s) 8 of the Remarks, regarding the claim rejection on the ground of obviousness double patenting, the applicant argument is not persuasive because claims 3 and 17 of the ‘218 patent, when viewed in combination, discloses the limitation for a memory that stores login credentials for an authentication to the network resource; see details in the following office action.  Accordingly, the obviousness double patenting rejection remains.

In response to Applicant’s amendments to claims 27, 34, and 41 and remarks at page 8, regarding the claim objections, the amendments have resolved the issues. Therefore, the objections are withdrawn.

Applicant’s arguments, page(s) 9-11 of the Remarks, with regards to claims 26, 28-33, 35-40, and 42-45 being rejected under 35 U.S.C. § 103 have been considered carefully. Applicant’s arguments are persuasive; and thereby the 103 rejections are withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26, 28-33, 35-40, and 42-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,728,218 B2 (hereinafter “USPAT 218”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of using a gateway apparatus for authenticating and redirecting a request to the access a network resource.

	Regarding claim 26, USPAT 218 anticipates:
A gateway apparatus, comprising: 
a network interface that receives an access request for a network resource (USPAT 218, CLM. 1: intercept an access request; an access interface of a resource of the intranet), presents an access checkpoint interface that requests an authentication input (USPAT 218, CLM. 1: present an access checkpoint interface that requests an authentication input to the gateway apparatus), and receives the authentication input (USPAT 218, CLM. 1: ); and 
a memory that stores login credentials for an authentication to the network resource (USPAT 218, CLM. 3: wherein the APRT further comprises stored login credentials for the resource, wherein the access proxy engine is configured to perform the authentication before providing the redirection; CLM. 17: storage mediums [for] APRT);
a processor configured to perform, based on an authentication of the authentication input, the authentication to the network resource (USPAT 218, CLM. 1: perform an authentication to the resource, based on a validation of the authentication input), wherein the gateway apparatus provides a redirection to the network resource (USPAT 218, CLM. 1: provide a redirection to the access interface of the resource).
Independent claims 33 and 40 are rejected for the same reason as claim 26, because they each recite the same limitations as those in claim 26.
Regarding dependent claims 28-32, 35-39, and 42-45 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Allowable Subject Matter
Claims 26, 28-33, 35-40, and 42-45 are allowable over prior art for the following reasons:
The prior art of record fails to disclose the feature of claim 26, “a memory that stores login credentials for an authentication to the network resource” in combination with other limitations recited as specified in claim 1.  Chen discloses that a user (or app) of user device 150 may login to an IoT resource in a trusted network (e.g., IoT portal 122 or IoT core platform 124); see par. 0054 of Chen.  However, Chen’s login credentials are not stored in memory.  Therefore, independent claims 1 is allowable. Independent claims 33 and 40 now recite the same limitations as claim 26, thus allowable.  Dependent claims 28-32, 35-39, and 42-45 are allowed by virtue of their dependencies on claim 26, 33, and 40 as they further limit the scope of the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Don Zhao whose telephone number is (571)272-9953.  The examiner can normally be reached on 9 am to 5 pm Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Don G Zhao/
Examiner, Art Unit 2493
06/02/2022